  Case 6:20-cv-01227-PGB-LRH Document 1 Filed 07/10/20 Page 1 of 15 PageID 1


                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

LEONARD LEON, MELISSA
MARLENE SANABIRA
RODRIGUEZ AND RAMON
SANTIAGO RODRIGUEZ
TORRES, AND MATTHEW PAUL
SCHWERI AND DURIA R.
RODRIGUEZ SCHWERI, as
individuals and on behalf of those
similarly situated,

          Plaintiffs,                                        CASE NO.

   vs.                                                       Jury Trial Demanded

DISNEY DESTINATIONS, LLC                                     CLASS ACTION
a Florida Limited Liability Company,

        Defendant.
   __________________________________________/

                                       CLASS COMPLAINT

         Plaintiffs, Melissa Marlene Sanabira Rodriguez and Ramon Santiago Rodriguez Torres (Mr.

and Mrs. Rodriguez), Matthew Paul Schweri and Duria R. Rodriguez Schweri (“Mr. and Mrs.

Schweri”), and Leonard Leon (“Mr. Leon”) by and through the undersigned counsel and on their

own behalf and on behalf of those similarly situated (“the Class”), hereby file the following Class

Complaint against Defendant, Disney Destinations, LLC (“Defendant”), pursuant to Fed. R. Civ. P.

15(a)(1)(B), and allege as follows:

         1.     This is an action for damages for breach of contract and violations of the Electronic

Funds Transfer Act, 15 U.S.C. § 1693 et seq. (“EFTA”), arising from the sale of an annual pass to

the Defendant’s theme parks.




                                                   1
  Case 6:20-cv-01227-PGB-LRH Document 1 Filed 07/10/20 Page 2 of 15 PageID 2


                                               PARTIES

       2.      Mr. and Mrs. Rodriguez are husband and wife, and are individuals residing in Dade

County, Florida.

       3.      Mr. and Mrs. Schweri are husband and wife, and are individuals residing in Dade

County, Florida.

       4.      Mr. Leon is an individual residing in Hillsborough County, Florida.

       5.      Defendant is a Florida Corporation with its principal place of business in Florida.

                                       JURISDICTION AND VENUE

       6.        This Court has jurisdiction over this action under 15 U.S.C. § 1693m(g) (EFTA)

and 28 U.S.C. § 1331 (federal question). The Court has supplemental jurisdiction over the state law

claims pursuant to 28 U.S.C. § 1367. In addition, the Parties have signed agreements agreeing to

jurisdiction in Orange County, Florida Circuit Court or in “such other court sitting in said county

and having subject matter jurisdiction.” Because Plaintiffs assert claims arising out of a federal

question, this Court is the proper jurisdiction.

       7.      This Court also has jurisdiction over the action under 28 U.S.C. § 1332. The

aggregated claims of the individual members of the proposed Class exceed the sum or value of

$5,000,000, exclusive of costs and interest, and this is a Class action in which some of the members

of the Class are citizens of a state different than the Defendant.

       8.      Venue is proper in the Middle District of Florida pursuant to 28 U.S.C. § 1391(b)

because the Defendant resides in this district.




                                                    2
  Case 6:20-cv-01227-PGB-LRH Document 1 Filed 07/10/20 Page 3 of 15 PageID 3


                      FACTS RELEVANT TO ALL CLASS REPRESENTITIVES

       9.      Defendant operates theme parks around the world, including in Florida. Defendant

offers consumers who wish to purchase annual passes to any of its parks an option to pay for the

passes by providing a credit card, debit card, or bank account information. Defendant represented

to the public and the Plaintiffs that the purchase of annual passes would provide passholders broad

and guaranteed access to Defendant’s parks to use as they chose with only specified restrictions such

as pre-disclosed blackout dates.

       10.     If a passholder elects to pay for all or part of his or her annual pass in monthly

installments, Defendant automatically debits each installment from the consumer’s credit card, debit

card, or bank account on a monthly basis.

       11.     The annual passholders give specific authorization to Defendant regarding these

monthly automatic charges. That authorization specifies an amount that can be taken. No additional

authority exists to take amounts in excess of the amount specified in the agreement between

Defendant and annual passholders.

       12.     In April 2020, Defendant closed its parks due to the COVID-19 pandemic.

       13.     Due to closing its parks, Defendant suspended the monthly auto-payments until the

parks could reopen.

       14.     Upon determining that parks would reopen in July 2020, Defendant began the

process of starting the auto-payments described above. However, in approximately the first few

days of July annual passholders were shockingly and suddenly charged for several months’ worth

of payments all at once.

       15.     The amounts charged to annual passholders far exceeded any authority given to

Defendant to take an auto-payment. This caused harm to annual passholders who were wrongly



                                                  3
  Case 6:20-cv-01227-PGB-LRH Document 1 Filed 07/10/20 Page 4 of 15 PageID 4


deprived of their assets and was a direct breach of the contract between Defendant and annual

passholders.

       16.     Upon reopening, the broad access previously given to annual passholders will be

severely restricted. Instead of the previously disclosed restrictions, such as blackout dates, now

annual passholders have no guaranteed access to Defendant’s parks, must make a reservation in

order to utilize their annual pass, and are restricted to one park per day.

       17.     Defendant has conceded that there will be a “limited capacity period” where “it may

be difficult for Annual Passholders to get park reservations.” Also, Defendant has conceded that

certain “pass benefits and features will not be available” and that “park experiences and offering

will be modified and subject to limited availability or even closure.”

       A. Mr. and Mrs. Rodriguez

       18.     Mr. and Mrs. Rodriguez first purchased and annual pass in or around May 2019.

They later timely renewed their annual pass in or around April 2020.

       19.     Their annual pass had limited blackout dates for approximately 2 weeks in December

and approximately and 2 weeks around March or April. Otherwise, Mr. and Mrs. Rodriguez’s access

to Defendant’s parks was guaranteed if the park had not met maximum capacity as that capacity was

determined at the time of entering the contract. Mr. and Mrs. Rodriguez’s annual pass allowed them

to access multiple parks, including in a single day, with no reservation required.

       20.     On or about May of 2019, Mr. and Mrs. Rodriguez purchased their annual passes,

paid a down payment, and agreed to pay additional payment of approximately $170.00 per month

for 12 months via automatic debit. Around April of 2020, Mr. and Mrs. Rodriguez renewed their

annual passes and were able to maintain the same monthly payment.




                                                    4
  Case 6:20-cv-01227-PGB-LRH Document 1 Filed 07/10/20 Page 5 of 15 PageID 5


        21.    The automatic debit was drawn on a checking account via debit card, not a credit

card.

        22.    Around the beginning of July, Defendant suddenly and wrongfully debited the bank

account debit card for approximately $346.00, amounting to over two months of agreed payments.

        23.    This sudden, unexpected, and unauthorized reduction in their funds caused stress and

aggravation. For instance, because of the overbilling, Mr. and Mrs. Rodriguez had to withhold from

paying a car payment.

        24.    In addition to the improper debiting of their debit card, Mr. and Mrs. Rodriguez have

invested in annual passes that they cannot use as intended. After paying a significant down payment

and monthly payments, Mr. and Mrs. Rodriguez are significantly invested in the annual pass

agreement with Defendant. As a result of Defendant’s restrictions, they will not be able to utilize

their annual pass as Defendant agreed in their contract.

        B. Mr. and Mrs. Schweri

        25.    Mr. and Mrs. Schweri first purchased their annual pass in late 2019. At the time,

their goal for use of the pass was to have monthly access to Defendant’s parks.

        26.    Their annual pass had limited blackout dates for approximately three weeks in

December and approximately two weeks in April. Otherwise, Mr. and Mrs. Schweri’s access to

Defendant’s parks was guaranteed if the park had not met maximum capacity as that capacity was

determined at the time of entering the contract. Mr. and Mrs. Schweri’s annual pass allowed them

access to multiple parks in one day with no reservations required.

        27.    On or about October or November of 2019, Mr. and Mrs. Schweri purchased their

annual passes and paid approximately $800.00 as a down payment and agreed to pay additional

payment of $170.00 per month for 12 months via automatic debit.



                                                  5
  Case 6:20-cv-01227-PGB-LRH Document 1 Filed 07/10/20 Page 6 of 15 PageID 6


       28.     The automatic debit was drawn on a bank account via debit card, not a credit card.

       29.     Around the beginning of July, Defendant suddenly and wrongfully debited the bank

account debit card for approximately $803.00, amounting to over four months of agreed payments.

       30.     This sudden, unexpected, and unauthorized reduction in their funds caused stress and

aggravation. Mrs. Schweri was frantic about the lost funds and the improperly debit caused the

Schweri’s extreme financial hardship. For instance, because of the overbilling, two separate bills

owed to third parties required emergency deferment or intervention. Defendant’s overbilling caused

a third-party’s automatic debit to be denied for insufficient funds and Mr. and Mrs. Schweri had to

pay an overdraft fee.

       31.     In addition to the improper debiting of their debit card, Mr. and Mrs. Schweri have

invested in annual passes that they cannot use as intended. After paying a significant down payment

and several months’ payments, Mr. and Mrs. Schweri are significantly invested in the annual pass

agreement with Defendant. As a result of Defendant’s restrictions, they will not be able to utilize

their annual pass as Defendant agreed in their contract.

       C. Mr. Leon

       32.     Mr. Leon first purchased his annual pass around November of 2019.

       33.     His annual pass had limited blackout dates for approximately three weeks in

December and approximately two weeks in around April. Otherwise, Mr. Leon’s access to

Defendant’s parks was guaranteed if the park had not met maximum capacity as that capacity was

determined at the time of entering the contract. Mr. Leon’s annual pass allowed for access to

multiple parks with no reservations required.




                                                  6
  Case 6:20-cv-01227-PGB-LRH Document 1 Filed 07/10/20 Page 7 of 15 PageID 7


        34.    In 2013 or 2014, Mr. Leon first purchased his annual passes and paid approximately

$600.00 as a down payment and agreed to pay additional payments of approximately $150.00 per

month. The annual pass contracts have been renewed in the years since.

        35.    The automatic debit was drawn on a checking account via debit card, not a credit

card.

        36.    Around the beginning of July, Defendant suddenly and wrongfully debited the bank

account debit card for approximately $637.00, amounting to approximately four months of agreed

payments.

        37.    This sudden, unexpected, and unauthorized reduction in their funds caused stress and

aggravation. Mr. Leon and his wife had not planned on this large expense. The stress was increased

because of another large expense that had occurred on the same day.

        38.    In addition to the improper debiting of his debit card, Mr. Leon has invested in an

annual pass that he cannot use as intended. After paying a significant down payment and making

monthly payments, Mr. Leon is significantly invested in the annual pass agreement with Defendant.

As a result of Defendant’s restrictions, he will not be able to utilize their annual pass as Defendant

agreed in their contract.

                                         CLASS ALLEGATIONS

        39.    Plaintiffs bring this action on behalf of themselves and all others similarly situated

pursuant to Fed. R. Civ. P. 23. This action satisfies the numerosity, commonality, typicality,

adequacy, predominance and superiority requirements of Rule 23.




                                                   7
  Case 6:20-cv-01227-PGB-LRH Document 1 Filed 07/10/20 Page 8 of 15 PageID 8


       40.     Plaintiffs propose three classes defined as follows:

                       FIRST BREACH CLASS (“OVERBILLING CLASS”)

                a.     All natural persons in the State of Florida;
                b.     who purchased an annual pass to one of Defendant’s Florida theme parks;
                c.     who funded the annual pass through Defendant’s automatic debit system; and
                d.      who were charged any additional amounts beyond what was authorized by
                        contract;
                e.     within the applicable statute of limitations in their respective states.


                 SECOND BREACH CLASS (“DENIAL OF ACCESS CLASS”)

                a.   All natural persons in the State of Florida;
                b.   who purchased an annual pass to one of Defendant’s theme parks;
                c.   who continue to be charged for access to the parks as was originally agreed;
                d.   who are not able to access the parks and related services as advertised.
                e.   within the applicable statute of limitations in their respective states;


                 ELECTRONIC FUNDS TRANSFER CLASS (“EFTA CLASS”)

                a. All natural persons in the United States;
                b. who purchased an annual pass to one of Defendant’s theme parks, and who
                   funded the annual pass through Defendant’s automatic debit system using a
                   debit card or by providing bank account information; and
                c. who were charged through an electronic fund transfer to their debit or bank
                   account any additional amounts beyond what was authorized.

       41.     The members of the Classes are so numerous that joinder is impractical. The Classes

consist of thousands of members, the identity of whom is within the knowledge of and can be

ascertained only by resort to Defendant’s records.

       42.     The claims of the representative Plaintiffs are typical of the claims of all class

members in all three classes in that everyone purchased an annual pass with Defendant and were to

be charged an agreed amount monthly in exchange for specific access and services. The Plaintiffs,

like all Class members, all experienced the same issues regarding overbilling and limited access to

Defendant’s parks. For the EFTA Class, the Plaintiffs, like all Class members, had the overbilling


                                                  8
  Case 6:20-cv-01227-PGB-LRH Document 1 Filed 07/10/20 Page 9 of 15 PageID 9


occur to their debit or bank account beyond the amount authorized, per the contract terms, the

Defendant did not possess the contractual right to charge any additional amounts beyond what was

authorized.   The representative Plaintiffs, like all Class members, have been damaged by

Defendant’s misconduct in that they have been charged additional payments when the Defendant

did not have the contractual right to do so. Even if funds were later refunded, Plaintiffs, like all

Class members, we deprived of their funds and wrongfully exposed to financial hardship and

anguish, including the inability to pay bills and the stress such financial hardships causes. The

representative Plaintiffs, like all Class members, are also experiencing limited access to Defendant’s

parks in violation of the contract related to their annual memberships.

       43.     The Class action poses questions of law and fact that are common to and affect the

rights of all members of the Classes. Such questions of law and fact common to the Classes and

include, but are not limited to, the following:

                 a. Whether or not Defendant breached the form contract with the Class members

                     by charging an amount that Defendant had no contractual right nor

                     authorization to do so under the form contract;

                 b. If Defendant breached the form contracts, what is the proper measure to be

                     applied in determining damages;

                 c. Whether Defendant obtained valid authorization from all EFTA Class members

                     to electronically withdraw the funds from the Class’s members’ debit or bank

                     accounts;

                 d. Whether the periodic electronic withdrawals from EFTA Class Members’

                     accounts initiated by Defendant are “preauthorized electronic fund transfers”

                     within the meaning of the EFTA, 15 U.S.C. § 1693a(9) and § 1693e.;



                                                   9
 Case 6:20-cv-01227-PGB-LRH Document 1 Filed 07/10/20 Page 10 of 15 PageID 10


                 e. Whether Defendant complied with the requirements of the EFTA in connection

                     with the debits and/or EFTs initiated from EFTA Class Members’ accounts;

                 f. Whether Defendant has violated the EFTA with respect to representative

                     Plaintiffs, and the EFTA Class Members.

                 g. Whether Defendant’s limitation of access to its parks is a violation of the form

                     contract with all annual passholders.

         44.   Based on the facts and circumstances set forth herein, Plaintiffs’ claims are typical

 of the claims of the members of the Classes, in that they arise out of the same uniform contract.

 Plaintiffs’ claims and the claims of all Class members arise out of Defendant’s common course of

 conduct and Plaintiffs’ claims and the claims of all Class members are based upon the same legal

 theories.

       45.     Plaintiffs will fairly and adequately protect and represent the interests of each

member of the Classes. Plaintiffs understand the issues in this case and are committed to vigorously

pursuing this claim on behalf of the Classes. Plaintiffs have suffered the damages alleged and have

no interests antagonistic to the interests of any other Class member. Further, neither Plaintiffs nor

their counsel have any interests that might cause them not to vigorously pursue this action.

       46.     Plaintiffs are committed to the vigorous prosecution of this action and have retained

competent counsel experienced in the prosecution of class actions and, in particular, class actions

on behalf of consumers. Accordingly, Plaintiffs are adequate representatives and will fairly and

adequately protect the interests of the Classes.

       47.     A Class action is superior to other available methods for the fair and efficient

adjudication of the controversy. Prosecuting separate actions by individual members of the Classes




                                                   10
 Case 6:20-cv-01227-PGB-LRH Document 1 Filed 07/10/20 Page 11 of 15 PageID 11


would create the risk of inconsistent or varying adjudications with respect to individual Class

members that would establish incompatible standards of conduct for Defendant.

       48.     Further, prosecuting separate actions by individual members of the Classes would

create the risk of adjudications with respect to individual class members that, as a practical matter,

would be dispositive of the interests of the other members not parties to the individual adjudications.

Further, individualized litigation would significantly increase the delay and expense to all parties

and to the Court. A Class action presents far fewer management difficulties, and provides the

benefits of adjudication, economies of scale and comprehensive supervision by a single court.

       49.     Questions of law or fact common to the Classes predominate over any questions

affecting only individual members as the claims are amenable to common proof based on the

Defendant’s uniform standardized contract. Since the reasonable expectations of a party to a

standardized form contract are judged objectively, the entire Class will win or lose on their claims

based upon the same evidence and legal standards.

                  FIRST CLAIM FOR RELIEF - BREACH OF CONTRACT
                              (OVERBILLING CLASS)

       50.     Plaintiffs and the Class members incorporate by reference paragraphs 1 through 49

of this Class Complaint as though stated fully herein.

       51.     Plaintiffs and the Class members entered into contracts with the Defendant for an

annual pass.

       52.     Defendant charged Plaintiffs and the Class members amounts Defendant had no

contractual right nor authorization to charge. By charging Plaintiffs and the Class members beyond

what was authorized, Defendant breached its contract.




                                                   11
 Case 6:20-cv-01227-PGB-LRH Document 1 Filed 07/10/20 Page 12 of 15 PageID 12


       53.     Plaintiffs and the Class members have performed all, or substantially all, of the

obligations imposed on them under the contract with Defendant.

       54.     Plaintiffs and the Class members have sustained damages as a result of Defendant’s

breach of contract. Even if the overbilled funds were later refunded, Plaintiffs and class members

were deprived of their funds and suffered economic hardship and mental anguish.

       WHEREFORE, Plaintiffs and the Class request that the Court enter Judgment in their favor

for: (1) Certification of this matter to proceed as a class action; (2) actual damages in an amount

according to proof; and (3) for such other and further relief as the Court deems just and proper.

                 SECOND CLAIM FOR RELIEF - BREACH OF CONTRACT
                           (DENIAL OF ACCESS CLASS)

       55.     Plaintiffs and the Class members incorporate by reference paragraphs 1 through 49

of this Class Complaint as though stated fully herein.

       56.     Plaintiffs and the Class members entered into contracts with the Defendant for an

annual pass.

       57.     Plaintiffs purchased an annual pass to one of Defendant’s theme parks.

       58.     Plaintiffs continue to be charged for access to the parks as originally agreed;

however, Plaintiffs have had their access to the parks severely restricted and will not be able to

access the parks and related services as advertised. As a result of Defendant’s restrictions, Plaintiffs

will not be able to utilize their annual pass as Defendant agreed in their contracts. By continuing to

charge in full for the previously advertised access that it no longer provides, Defendant breached its

contract.

       59.     Plaintiffs and the Class members have performed all, or substantially all, of the

obligations imposed on them under the contract with Defendant.




                                                   12
 Case 6:20-cv-01227-PGB-LRH Document 1 Filed 07/10/20 Page 13 of 15 PageID 13


       60.     Plaintiffs and the Class members have sustained damages as a result of Defendant’s

breach of contract.

       WHEREFORE, Plaintiffs and the Class request that the Court enter Judgment in their favor

for: (1) Certification of this matter to proceed as a class action; (2) actual damages in an amount

according to proof; and (3) for such other and further relief as the Court deems just and proper.

                      THIRD CLAIM FOR RELIEF - VIOLATION OF THE EFTA


       61.     Plaintiffs and the EFTA Subclass, incorporate by reference paragraphs 1 through 49

of this Class Complaint as though fully stated herein.

       62.     Plaintiff and each EFTA Class member maintained an “account” as that term is

defined by 15 U.S.C. § 1693(a)(2).

       63.     Plaintiff and all EFTA Class members, are “consumers” within the meaning of 15

U.S.C. § 1693(a)(5). At all times material hereto, Defendant was a “person” subject to liability

under § 1693m of the EFTA.

       64.     Plaintiff and all EFTA Class members entered into the Defendant’s uniform contract

for an annual pass with the agreement that Defendant would automatically withdraw funds from

their debit card or bank account only as agreed and authorized. The foregoing qualifies as a

preauthorized electronic fund transfer (“EFT”) under the EFTA as the EFT was authorized in

advance to recur at substantially regular intervals.

       65.     Defendant has violated 15 U.S.C. § 1693e(a), in that Defendant failed to obtain the

required authorization from the Plaintiff and the EFTA Class members, in writing, of the EFT(s)

assessed by Defendant beyond the amounts authorized in the contract. As described in Defendant’s

contract, Defendant did not have authority to charge the accounts of Plaintiff and the EFTA Class

Members beyond agreed amounts.


                                                   13
 Case 6:20-cv-01227-PGB-LRH Document 1 Filed 07/10/20 Page 14 of 15 PageID 14


       66.     Defendant transferred funds from Plaintiff’s and the EFTA Class members’ accounts

as set forth above without actual authority to initiate those transfers, and for which Plaintiff and the

EFTA Class members received no benefit.

         WHEREFORE, Plaintiffs and the EFTA Class request that the Court enter judgment in

 their favor for: (1) Certification of this matter to proceed as a class action; (2) actual damages,

 statutory damages, reasonable attorneys’ fees and costs pursuant to 15 U.S.C. § 1693m(a)(1),

 1693m(a)(2)(A), 1693m(a)(B), and 1693m(a)3; and (3) For such other and further relief as the

 Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

      Plaintiffs and the Classes demand a trial by jury for all issues so triable.




                                                   14
Case 6:20-cv-01227-PGB-LRH Document 1 Filed 07/10/20 Page 15 of 15 PageID 15




Dated: July 10, 2020                      Respectfully Submitted,

 KYNES, MARKMAN & FELMAN, P.A.            SHRADER LAW, PLLC
 P.O. Box 3396                            612 W. Bay Street
 Tampa, Florida 33601                     Tampa, Florida 33606
 Phone: (813) 229-1118                    Phone: (813) 360-1529
 Fax: (813) 221-6750                      Fax: (813) 336-0832

 /s/ Katherine E. Yanes                   /s/ Brian L. Shrader
 _________________________________        _________________________________
 KATHERINE EARLE YANES, ESQ.               BRIAN L. SHRADER, ESQ.
 Florida Bar. No. 658464                   Florida Bar No. 57251
 e-mail: kyanes@kmf-law.com                e-mail: bshrader@shraderlawfirm.com
 GUS M. CENTRONE, ESQ.                     Co-Counsel for Plaintiffs
 Florida Bar No. 30151
 e-mail: gcentrone@kmf-law.com
 Co-Counsel for Plaintiffs
                                          CHRISTIE D. ARKOVICH, P.A.
                                          1520 W Cleveland St.
                                          Tampa, FL 33606-1807
                                          Phone: (813) 258-2808
                                          Fax: (813) 258-5911


                                          /s/ Christie D. Arkovich_____________
                                          CHRISTIE D. ARKOVICH
                                          Florida Bar No. 963690
                                          e-mail: christie@christiearkovich.com
                                          Co-Counsel for Plaintiffs




                                     15
